Citation Nr: 0730002	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-17 086	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for alcohol 
dependence.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral foot 
disability, and if so, whether service connection is 
warranted.  

3. Entitlement to an initial compensable rating and a rating 
higher than 50 percent effective January 27, 2004, for major 
depressive disorder.  

4. Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.  

5. Entitlement to a compensable rating for left Achilles 
tendonitis.  

6.  Entitlement to a compensable rating for a left wrist 
disability.  

7.  Entitlement to a compensable rating for degenerative 
joint disease of the ankles.  
				

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL
The veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1976 to October 1979 and from May 1981 to December 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In an unappealed rating decision in July 1995, the RO denied 
the claim of service connection for alcohol dependence.  By 
operation of law, the unappealed rating decision became final 
(hereinafter also referred to as finality).  38 U.S.C.A. 
§ 7105.  On the current application to reopen, the RO 
reopened the claim and adjudicated the claim on the merits.  
Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
the issue to reflect that finality had attached to the 
previous rating decision, denying service connection for 
alcohol dependence.  

In June 2007, the veteran appeared at a  hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

At the hearing and on the record, the veteran withdrew his 
appeal to reopen the claim of service connection for a left 
knee disability.  

As indicated at the hearing, the record was held open for 60 
days to provide an opportunity for the veteran to submit 
additional evidence in support of his claims.  In August 
2007, the Board received additional evidence in the form of a 
private medical statement, which was added to the claims file 
without an accompanying waiver of the right to have the 
evidence initially reviewed by the RO.  38 C.F.R. §§ 19.37, 
20.1304.  

The claims of service connection for alcohol dependence and a 
bilateral foot disability and the claims for increase for 
major depressive disorder, a left wrist disability, and 
degenerative joint disease of the ankles, are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1. In a rating decision in July 1995, the RO denied the 
claims of service connection for alcohol dependence and for a 
bilateral foot disability; after the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights in August 1995, he did not appeal the rating decision 
and the rating decision became final by operation law based 
on the evidence of record at the time. 

2. The additional evidence presented since the rating 
decision in July 1995 by the RO, denying service connection 
for alcohol dependence, is not cumulative or redundant of 
evidence previously considered and by itself or when 
considered with previous evidence does relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.



3. The additional evidence presented since the rating 
decision in July 1995 by the RO, denying service connection 
for a bilateral foot disability, is not cumulative or 
redundant of evidence previously considered and that, by 
itself or when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

4. The low back disability is manifested by minor spasm, 
essentially full range of motion (forward flexion to 90 
degrees, backward extension to 30 degrees, lateral bending to 
30 degrees, and rotation to 65 degrees), and degenerative 
disc disease confirmed by X-ray; there was no objective 
evidence of a neurologic deficit and no incapacitating 
episodes having a total duration of at least two weeks during 
a period of 12 months.  

5. The left Achilles tendonitis is asymptomatic; range of 
motion of the left ankle is essentially full.  


CONCLUSIONS OF LAW

1. As new and material evidence has been presented, the claim 
of service connection for alcohol dependence is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007). 

2. As new and material evidence has been presented, the claim 
of service connection for a bilateral foot disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

3. The criteria for a rating higher than 10 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2007).  

4. The criteria for a compensable rating for left Achilles 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 
5271 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

With regard to the applications to reopen the claims of 
service connection for alcohol dependence and a bilateral 
foot disability, as the decision is favorable to the veteran 
no further action is required to comply with the VCAA.  

As for the claims for increase, not remanded to the RO, the 
Board finds compliance with the VCAA.   

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As for the increased rating claims, the RO provided pre-
adjudication VCAA notice by letter, dated in March 2004.  The 
notice included the type of evidence needed to substantiate 
the claims, namely, evidence showing that the service-
connected condition had worsened.  The veteran was informed 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit evidence in his possession, 
which pertained to the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
the claim).  

As for the degree of disability assignable and effective date 
of the claims, the RO sent notice within the statement of the 
case issued in April 2006.  In any event, as the claims for 
increase are denied, no disability rating or effective date 
can be assigned as a matter of law, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and VA records.  The veteran himself has 
submitted private medical records.  He has not identified any 
additionally available evidence for the RO to obtain on his 
behalf.  



Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in March 2004, 
specifically to evaluate the nature and severity of the 
disabilities at issue.  The veteran has not contended - nor 
is there any record in the file to show - that there has been 
a material change in the disability since the March 2004 
examination to warrant a reexamination. 38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
VA has complied with the duty-to-assist provisions of the 
VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claims

Procedural History and Evidence Previously Considered

In a rating decision in July 1995, the RO denied service 
connection for alcohol dependence and a bilateral foot 
disability.  The RO found that the alcohol dependence was 
considered willful misconduct and thus service connection for 
the condition was denied by law.  The RO also found that 
there was no current medical evidence of an active disease of 
the feet.  

In a letter, dated in August 1995, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the veteran did not indicate his disagreement within 
allotted timeframe, the rating decision by the RO in July 
1995 became final by operation of law, except the claim may 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
July 1995 is summarized as follows.  

Service documentation shows that the veteran served on active 
duty from October 1976 to October 1979 and from May 1981 to 
December 1994.  Service medical records showed that the 
veteran was treated at an inpatient program for alcohol 
dependence in 1993, and that he had not drank since then.  As 
for his feet, he was diagnosed with plantar fasciitis of the 
right foot in January 1989, lateral soft tissue swelling of 
the right foot by X-ray in November 1990, rule out stress 
fracture versus fasciitis of the left foot in January 1993, 
mild hallux valgus deformity of the left foot by X-ray in 
January 1993, and bilateral pes cavus in August 1994.  

At the time of his separation physical examination in 
November 1994, the veteran was noted to have a history of pes 
cavus, plantar fasciitis, and possibly metatarsalgia.  
Physical examination revealed mild pain with pressure on the 
distal head of the fifth metatarsal bilaterally.  

VA examination reports of February 1995 show that the veteran 
was diagnosed with alcohol dependence, in remission for two 
years, currently continuing to go to Alcohol Anonymous 
regularly.  As for the feet, it was noted that the bilateral 
plantar fasciitis in service had resolved and that much of 
the pain that had developed in his feet had resolved.  X-rays 
of the feet were normal.  In the final assessment, the 
examiner stated that there was no evidence of active disease 
in the feet detected.  

Current Claims to Reopen

As the unappealed rating decision in July 1995 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims. 38 
U.S.C.A. § 5108.

In January 2004, the veteran submitted a statement indicating 
an intent to reopen his claims of service connection for 
alcohol dependence and a bilateral foot disability.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Alcohol Dependence

The additional evidence presented since the rating decision 
in July 1995 consists of VA and private medical records and a 
VA examination report, as well as statements and testimony of 
the veteran.  

In statements and testimony, the veteran has asserted that 
alcohol dependence is warranted on the basis that the 
condition occurred during service.  

In a statement, dated in January 2004, a private psychologist 
reported that the veteran had a history of alcoholism and 
that the veteran has been sober for eleven years and more 
than likely the veteran's alcoholism was an attempt to cope 
with depression and alcoholism makes the depression worse. 

On VA examination in March 2004, the examiner stated that the 
veteran's alcoholism during service was probably covering 
depressive symptoms. 

In a rating decision in August 2004, the RO granted service 
connection for major depressive disorder, effective January 
1, 1995. 

The additional evidence is new and material because it 
relates to the unestablished fact necessary to substantiate 
the claim, that is, evidence that alcohol abuse during 
service was not the result of willful misconduct. 

For the above reasons, the additional evidence is new and 
material, and the claim of service connection for alcohol 
dependence is reopened.  

Bilateral Foot Disability

The additional evidence presented since the rating decision 
in July 1995 includes a medical statement, dated in June 
2007, from the veteran's private physician.  The physician 
diagnosed bilateral plantar fasciitis and hallux limitus 
deformity, and expressed the opinion that the disabilities 
have been chronic since the in-service notations of foot 
problems.  The statement is new and material because it 
relates to the unestablished fact necessary to substantiate 
the claim, that is, medical evidence showing that the veteran 
has a current bilateral foot disability that was attributable 
to service.  This evidence, on its face, raises a reasonable 
possibility of substantiating the claim.  As this evidence is 
new and material, the claim is reopened.  

Claims for Increase 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Low Back Disability

The pertinent medical evidence consists of a VA examination 
report of March 2004 and VA records.  

The low back disability is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic 5237, for 
lumbosacral strain.  

The relevant criteria, which were effective on September 26, 
2003, prior to the veteran's claim in January 2004, are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Under the criteria for rating lumbosacral strain (Code 5237) 
and degenerative arthritis of the spine (Code 5242), a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  

After applying the law to the existing facts in this case, 
the Board finds that the objective medical findings do not 
demonstrate that the service-connected low back disability is 
manifested by forward flexion of 60 degrees or less, or by a 
combined range of motion of 120 degrees or less.  

At the time of a VA examination in March 2004, range of 
motion findings showed forward flexion to 90 degrees, 
backward extension to 30 degrees, lateral bending (flexion) 
to 30 degrees, and rotation to 65 degrees.  Further, there is 
no objective evidence on the VA examination report or VA 
records to demonstrate muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  On 
the VA examination, there was spasm on return from flexion, 
but such spasm was described as minor.  Thus, a 20 percent 
rating is not in order under Diagnostic Codes 5237 or 5242.  

In addition, there is no objective evidence to demonstrate 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that under Diagnostic 
Codes 5237 or 5242, forward flexion of the thoracolumbar 
spine would be 60 degrees or less, or that the combined range 
of motion of the thoracolumbar spine would be 120 degrees or 
less, for a 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful 
motion was taken into account on the range of motion studies 
on the VA examination, and the examiner found that the 
veteran could only be expected to lose not more than 15 
percent of his range of motion.  

At the time of the VA examination, the examiner diagnosed 
degenerative disc disease, but as the service-connected low 
back disability does not include disc disease, the rating 
criteria relevant to intervertebral disc syndrome do not 
apply.   

For the above reasons, the preponderance of the evidence is 
against a rating higher than 10 percent for the low back 
disability, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 



Left Achilles Tendonitis

The left Achilles tendonitis is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5271. 

Under Diagnostic Code 5271, moderate limited motion of the 
ankle warrants a 10 percent rating, and marked limited motion 
of the ankle warrants a 20 percent rating.

Other applicable criteria for consideration is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024, for tenosynovitis, which is 
rated on limitation of motion of the affected parts, as 
degenerative arthritis (38 C.F.R. 4.71a, Diagnostic Code 
5003).  Under Code 5003, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When there is arthritis with at 
least some limitation of motion, but to a degree which would 
be noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A normal (full) range of ankle motion is defined as follows: 
from 0 degrees to 20 degrees of dorsiflexion, and from 0 
degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II (2007).  

At the time of a VA examination in March 2004, the veteran 
reported that his left Achilles tendon did not bother him, as 
it had in the past.  The wearing of orthotics seemed to have 
corrected his problem.  In the last six months, he had been 
able to strengthen his Achilles to the point where it was no 
longer symptomatic.  On examination, the Achilles had no 
malalignment.  He could rise up on his toes, rock back on his 
heels, and pronate and supinate against strong resistance.  
His strength was 5/5 throughout, without instability.  The 
range of motion of the ankle was full, as follows:  
dorsiflexion from 0 degrees to 25 degrees and plantar flexion 
from 0 degrees to 45 degrees.  Inversion and eversion caused 
no pain.  In the final assessment, the examiner diagnosed 
left Achilles tendonitis, asymptomatic, even with repetitive 
movement.  The examiner added that there was no tenderness 
and no loss of range of motion, strength, coordination, or 
endurance.  VA records do not show clinical findings relevant 
to a worsened left Achilles disability.  

Given the foregoing, the veteran clearly does not meet the 
criteria for a compensable rating.  The Board has also 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, which 
address functional loss due to pain in disabilities of the 
musculoskeletal system and include inquiry into weakened 
movement and excess fatigability, in addition to any 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the present record does not indicate that 
he has such disabling pain or functional impairment resulting 
from his service-connected disability to warrant 
consideration of assignment of a compensable rating under the 
applicable diagnostic criteria, including the criteria of 38 
C.F.R. §§ 4.40. and 4.45.  That is, there is no objective 
evidence of additional range of motion loss due to pain on 
use or during flare-ups that would equate to a moderate 
degree of limitation of motion of the right ankle.  The VA 
examiner addressed such considerations in determining the 
veteran's left ankle limitation of motion.

Moreover, there are no other diagnostic codes in VA's Rating 
Schedule under which the veteran's disability would be more 
appropriately evaluated.  Evaluating the veteran's left ankle 
tendonitis under ankylosis of the ankle or 
subastragalar/tarsal joints (Diagnostic Codes 5270 and 5272) 
or malunion of the os calcis or astragalus (Diagnostic Code 
5273) is not supported by the medical evidence.

In sum, as there is no basis for a compensable rating for the 
left Achilles tendonitis under Diagnostic Code 5271 or any 
other Diagnostic Code, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  




ORDER

As new and material evidence has been presented, the claim of 
service connection for alcohol dependence is reopened, and to 
this extent only the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for a bilateral foot disability is 
reopened, and to this extent only the appeal is granted.  

A rating higher than 10 percent for a low back disability is 
denied.  

A compensable rating for left Achilles tendonitis is denied.    


REMAND

Regarding the reopened claims of service connection for 
alcohol dependence and a bilateral foot disorder, a medical 
opinion is needed to decide the claims.  

Regarding the claim for increase for major depressive 
disorder claim, the veteran has recently testified that he 
has experienced a worsening of his symptoms. 

Regarding the claims for increase for the left wrist and 
degenerative joint disease of the ankles, the VA examination 
in March 2004 was inadequate for rating any painful motion of 
the affected joints. 

Accordingly, under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), the case is REMANDED for the following action:

1. Request the veteran's records of in-
patient treatment for alcohol dependence 
from the Tripler Army Hospital in 1993. 

2. Ask the veteran to identify or submit 
records of psychiatric treatment, either 
VA or non-VA, before February 2004.  

3. Obtain VA records since August 2004 
from the Portland, Oregon, VA Medical 
Center. 

4. Schedule the veteran for a VA 
psychiatric examination to determine: 

a). Whether it is at least as likely 
as not the veteran's alcohol 
dependence is either proximately due 
to or the result of service-
connected major depressive disorder 
or is made worse by the service-
connected major depressive disorder.  

The examiner is asked to 
comment of the fact that 
alcohol dependence has been in 
remission since the veteran was 
treated for alcohol dependence 
during service. 

b). The current level of impairment 
due to service-connected major 
depressive disorder. 

The claims folder should be made 
available to the examiner for review.




5. Schedule the veteran for a VA 
orthopedic examination to determine: 

a). Whether it is at least as likely 
as not the current bilateral foot 
problems are related to the 
documented foot problems, including 
plantar fasciitis and a hallux 
valgus deformity, during service.  

b). The current level of impairment 
due to the service-connected left 
wrist disability and degenerative 
joint disease of the ankles. The 
examiner is asked to describe range 
of motion and any functional loss of 
range of motion due to painful 
motion, weakened movement, painful 
movement, or disturbance in 
locomotion or weight bearing.  

The claims folder should be made 
available to the   examiner for review.

6. After completing the above 
development, adjudicate the claims.  On 
the claim for increase for major 
depressive disorder, if there is any 
pertinent evidence before 2004, the 
evidence should be consider if adequate 
for rating purposes.  If any benefit 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


